Citation Nr: 1043109	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  96-51 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to a rating higher than 20 percent for a low back 
disability, lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel


INTRODUCTION

The Veteran served on active duty in the military from July 1966 
to July 1969 and from April to December 1971.

This appeal to the Board of Veterans' Appeals (Board) is from a 
November 1993 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina, 
which, among other things, denied the Veteran's claim for a 
rating higher than 20 percent for his service-connected low back 
disability - lumbosacral (lumbar) strain.

The Veteran testified at a hearing in Washington, DC, in March 
1998, and at a video-conference hearing in May 2003 before a 
Veterans Law Judge (VLJ) of the Board that since has retired.  In 
an April 2006 letter, VA advised the Veteran that the VLJ that 
had presided over the hearings was no longer employed by the 
Board, and indicated he could have another hearing before a 
different VLJ that will ultimately decide this appeal.  In a May 
2006 response, however, the Veteran indicated he did not want 
another hearing.

In July 2006, the Board denied the Veteran's claim for a rating 
higher than 20 percent for his low back disability, and he 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (CAVC/Court).  In an April 2008 
Order, granting a joint motion, the Court vacated the Board's 
decision and remanded the claim to the Board for further 
development and readjudication in compliance with directives 
specified in the joint motion.

To comply with the Court's Order, the Board in turn remanded the 
claim in January 2009 to provide the Veteran another VA 
examination to reassess the severity of his low back disability.  
He subsequently had this requested examination in August 2009 and 
a follow-up neurological examination in October 2009.


Although not mentioned in the Court-granted joint motion, the 
Board also directed the RO or Appeals Management Center (AMC) to 
provide the Veteran additional notice required by the Veterans 
Claims Assistance Act (VCAA) - and, in particular, the holdings 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), and 
Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008).  Vazquez 
since has since been overturned, however, in Vazquez-Flores v. 
Shinseki, 580 F.3d 1270, 1277 (2009).  In any event, the RO 
provided this additional notice in an April 2009 letter and 
completed all requested other remand development before 
readjudicating the claim in a February 2010 supplemental 
statement of the case (SSOC).


FINDINGS OF FACT

1.  Since May 1992, one year prior to filing his claim for a 
higher rating in May 1993, the Veteran's low back disability 
(lumbar strain) has been manifested by no more than moderate 
limitation of motion, with forward flexion consistently greater 
than 40 degrees; the disability has not involved listing of the 
whole spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, loss 
of unilateral motion with osteoarthritic changes, or some of the 
foregoing with abnormal mobility on forced motion.

2.  Also, at no time has this disability involved intervertebral 
disc syndrome (IVDS), i.e., associated disc disease.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 20 percent for 
the lumbar strain.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5290, 5295 (effective prior to September 26, 2003); 
Diagnostic Codes 5237 (effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its underlying 
merits, providing relevant VA laws, regulations, case law, 
the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the VCAA, VA has duties to notify and assist 
claimants in substantiating claims for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record:  (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  These VCAA notice requirements apply to 
all five elements of a claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

As already alluded to, including following and as a result of the 
Board's remand, the RO and AMC provided the Veteran this required 
VCAA notice in letters dated in September 2004 and April 2009.  
These letters indicated the types of information and evidence 
needed to substantiate his claim for a higher rating for his 
disability and explained the division of responsibility between 
him and VA in obtaining this supporting evidence, including lay 
evidence and private and VA medical treatment records.  Although 
no longer required, the April 2009 letter complies with the 
Court's holding in Vazquez-Flores, 22 Vet. App. at 48 (appellant 
must be notified that medical or lay evidence must show a 
worsening or increase in severity of the disability and the 
effect this worsening or increase has on his employment and 
daily life.)  As already explained, however, since providing this 
notice the Federal Circuit Court has vacated this lower Court's 
holding in Vazquez-Flores, concluding instead that generic notice 
in response to a claim for an increased rating is all that is 
required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 
(2009).  The Federal Circuit concluded that "the notice described 
in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, 
"while a Veteran's 'daily life' evidence might in some cases lead 
to evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Id. 

Neither the September 2004 nor April 2009 letter was issued prior 
to the RO's initial adjudication of the claim in November 1993, 
the preferred sequence, but only because the VCAA had not even 
been enacted at the time of the initial adjudication of the 
claim.  Rather, the VCAA was not enacted until November 2000.  
And the Court has clarified that, in this circumstance, VA does 
not have to vitiate the initial decision and start the whole 
adjudicatory process anew, as if the initial adjudication never 
occurred; instead, VA need only provide any necessary VCAA notice 
and then readjudicate the claim such that the intended purpose of 
the notice is served inasmuch as the Veteran is given ample 
opportunity to participate effectively in the adjudication of his 
claim and is not prejudiced.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  And, here, since providing these letters, the RO has 
readjudicated the claim in the February 2010 SSOC, including 
considering any additional evidence received in response to these 
notices, thereby in turn rectifying ("curing") this timing 
defect in the provision of these notices since they did not 
precede the initial adjudication of the claim.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) 
(indicating an SSOC can constitute a "readjudication decision" 
that complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SSOC); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem associated 
with inadequate notice or lack of notice prior to an 
initial adjudication). 



It is also worth noting that, as the pleading party, the Veteran, 
not VA, has the evidentiary burden of proof for showing how a 
VCAA notice error in timing or content is prejudicial, meaning 
outcome determinative of his claim.  Shinseki v. Sanders, 129 S. 
Ct. 1696 (2009).  And he and his representative have not made any 
such pleading or allegation in this instance.  Thus, the duty to 
notify has been satisfied in this case.

In addition, VA has fulfilled its duty to assist the Veteran by 
obtaining all relevant evidence in support of his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all records 
that he and his representative identified as relevant to the 
claim, including VA treatment records, private treatment records, 
and records from the Social Security Administration (SSA).  The 
Veteran's lumbar spine was also examined for VA compensation 
purposes in August 2000, October 2004, and August 2009.  
Therefore, the Board finds that the RO/AMC substantially complied 
with the Board's June 2004 and January 2009 remand orders and 
that no further development of the claim is needed or required.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) (indicating the 
Veteran is entitled, as a matter of law, to compliance with 
remand directives); but see also Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (indicating there need only be "substantial", 
not "exact", compliance).  See, too, Chest v. Peake, 283 Fed. 
App. 814 (Fed. Cir. 2008)  Accordingly, the Board finds that no 
further development is needed to meet the requirements of the 
VCAA.

II.  Entitlement to a Schedular 
Rating Higher than 20 Percent for the 
Low Back Disability (Lumbar Strain)

The Veteran's service treatment records show he was seen in June 
1971 for low back pain after pushing a heavy wheelbarrow.  An X-
ray of the low back at that time revealed no significant 
abnormality.  Thereafter, he was seen on numerous occasions for 
complaints of low back pain, with no radicular signs or symptoms 
such as involving his lower extremities.



In a September 1972 decision, the RO granted service connection 
for a lumbosacral sprain and assigned an initial noncompensable 
(zero percent) rating.  This noncompensable rating remained in 
effect until the RO issued another decision in September 1991 
granting a higher 20 percent rating for this disability.  In a 
June 1992 decision, the Board affirmed the RO's decision to 
assign this and no greater rating.

The current appeal to the Board originated from a May 1993 claim 
requesting an even higher rating based on complaints of severe 
low back pain.

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule).  
Ratings are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 
4.3.

Where entitlement to compensation already has been established, 
and an increase in the disability rating is at issue, the present 
level of disability is the primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, the regulations do 
not give past medical reports precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.

As pointed out in the joint motion, however, staged ratings are 
appropriate for an increased-rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  The relevant temporal focus for adjudicating an 
increased-rating claim is on the evidence concerning the state of 
the disability from one year before the claim for a higher rating 
was filed until VA makes a final decision on the claim.  
See generally Hart v. Mansfield, 21 Vet. App. 505 (2007); see 
also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  The 
Board therefore must consider all relevant evidence dated since 
May 1992, since this is one year prior to the date the Veteran 
filed his claim for increase in May 1993.

The RO initially rated the Veteran's low back disability under DC 
5295, which provides a 20 percent rating for lumbosacral strain 
with muscle spasm on extreme forward bending and loss of lateral 
spine motion.  A higher 40 percent rating requires severe 
symptoms with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward bending 
in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the foregoing with abnormal mobility on forced 
motion.  See 38 C.F.R. § 4.71a, DC 5295.

In assigning the higher 20 percent rating, however, the RO rated 
this disability under DC 5292, which provides a 10 percent rating 
for slight limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a 40 percent rating for severe 
limitation of motion of the lumbar spine.  See 38 C.F.R. § 4.71a, 
DC 5292.  The words "slight," "moderate," and "severe" are not 
defined in VA's Rating Schedule.  However, the Rating Schedule 
provides some guidance by listing normal ranges of motion of the 
thoracolumbar spine (thoracic and lumbar segments) for 
VA purposes as 90 degrees of forward flexion, 30 degrees of 
backward extension, 30 degrees of lateral flexion, and 30 degrees 
of rotation.  See Schedule for Rating Disabilities effective 
September 26, 2003, Plate V., 68 Fed. Reg. 51,458 (Aug. 27, 
2003).

Since the filing of this claim, the criteria for rating 
disabilities of the spine were amended on two occasions.  The 
Board is required to consider the claim in light of both the 
former and revised schedular rating criteria to determine whether 
an increased rating for the Veteran's lumbar strain is warranted.  
As will be discussed below, however, only the second amendment 
pertains to his particular disability since the first amendment 
concerns IVDS, which he does not have.  See VAOPGCPREC 3-2000; 38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

The first amendment pertaining to IVDS, effective as of September 
23, 2002, does not apply to this case because the Veteran's 
lumbar strain does not include this additional condition of disc 
disease.  See the former DC 5293 and the current DC 5243.  The 
Board has considered his complaints of radicular symptoms down 
both lower extremities, with the left worse than the right.  VA 
treatment records as far back as 1993 note his complaints of low 
back pain, with pain and/or numbness down both lower extremities.  
A February 1995 entry also notes decreased sensation at L4-5 on 
the left side.  These findings suggest, but do not confirm, the 
presence of IVDS.  And, most importantly, IVDS has never been 
objectively confirmed.

In fact, to the contrary, various tests found no evidence of 
IVDS.  For example, an electromyograph (EMG) performed in March 
1995 revealed that both lower extremities were normal and had no 
sensory deficits.  Magnetic Resonance Imaging (MRI) performed in 
conjunction with an August 2000 VA examination also revealed no 
nerve root compression.  The VA examiner therefore continued the 
prior diagnosis of low back strain.  Similarly, a nerve 
conduction study (NCS) performed in conjunction with an October 
2004 evaluation was also negative for both lower extremities.  
And lastly, an October 2009 VA examination report specifically 
notes there is no "electrophysiologic evidence of acute or 
chronic right or left lumbosacral radiculopathy."  

In light of these findings, which fail to show any objective 
neurological impairment such as involving the lower extremities, 
the Board concludes the Veteran's low back disability does not 
involve IVDS.  Therefore, the Board need only consider the most 
recent amendment to the rating criteria for the spine.  See Butts 
v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code (DC) 
should be upheld if it is supported by explanation and evidence) 
and Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (any 
change in DC by a VA adjudicator must be specifically explained).  
See also Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens 
v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility 
of the Board to weigh the evidence, including the medical 
evidence, and determine where to give credit and where to 
withhold the same and, in so doing, the Board may accept one 
medical opinion and reject others.)

The most recent amendment, effective September 26, 2003, was to 
The General Rating Formula for Diseases and Injuries of the Spine 
and includes lumbosacral strain.  38 C.F.R. § 4.71a, DC 5237.  
Under these most recent revised criteria, the next higher rating 
of 40 percent requires forward flexion of the thoracolumbar spine 
30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  And an even higher 50 percent rating 
requires unfavorable ankylosis of the entire thoracolumbar spine, 
whereas a still higher 100 percent rating requires unfavorable 
ankylosis of the entire spine (that is, when not only considering 
the thoracic and lumbar (thoracolumbar) segments, but also the 
adjacent cervical segment).

In addition to the above criteria, both old and new, when 
evaluating musculoskeletal disabilities, VA may, in addition to 
applying schedular criteria, consider granting a higher rating in 
cases in which the claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use or during flare-ups, 
when those factors are not contemplated in the relevant rating 
criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995).  The provisions of §§ 4.40 and 
4.45 are to be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  See Johnson v. Brown, 
9 Vet. App. 7 (1996).

Applying these criteria to the facts of this case, the Board 
finds no basis to assign a rating higher than 20 for the lumbar 
strain at any point since one year prior to filing the claim for 
an increased rating.  In other words, since May 1992, there is no 
evidence the Veteran's lumbar spine is manifested by a severe 
strain (the former DC 5295), that it causes more than moderate 
limitation of motion (former DC 5292), that flexion is limited to 
30 degrees or less or that his entire thoracolumbar spine is 
ankylosed - either favorably or unfavorably (revised DCs 5235-
5242).

The evidence for consideration includes three VA examination 
reports, as well as VA outpatient treatment records dated since 
1992.  These records essentially show motion in every direction, 
with flexion greater than 30 degrees.  They also fail to show 
symptoms consistent with a severe strain, as defined by DC 5295.

Range-of-motion testing was only performed during his three VA 
examinations in August 2000, October 2004, and August 2009.  The 
August 2000 VA examination report notes that his lumbar spine 
demonstrated flexion of 75 degrees, extension of 30 degrees, and 
right and left lateral flexion of 35 degrees.  Apparently 
rotation movements were not recorded at that time.  When examined 
in October 2004, his lumbar spine demonstrated flexion of 40 
degrees, extension of 20 degrees, right and left lateral flexion 
of 20 degrees, and right and left rotation of 45 degrees.  And 
finally, when examined in August 2009, his lumbar spine 
demonstrated flexion of 60 degrees, extension of 20 degrees, 
right and left lateral flexion of 30 degrees, and right and left 
rotation of 40 degrees.  

None of these findings reflect severe limitation of motion as 
required for a 40 percent rating under DC 5292.  The Board 
emphasizes that the Veteran's lumbar spine consistently showed 
motion in every direction, with only 10-degress loss of extension 
and lateral flexion on several occasions, and a 50-degrees loss 
of flexion on one occasion.  These findings are consistent with 
either slight or, at most, moderate limitation of motion, but 
certainly not severe limitation of motion as required for the 
next higher rating of 40 percent under DC 5292.

In addition, none of the above medical records makes any 
reference to a severe lumbar strain, with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the foregoing with abnormal mobility on forced 
motion.  Thus, a disability rating higher than 20 percent is not 
warranted under the former criteria of DC 5295.

And since these tests show that his lumbar spine has exhibited 
flexion greater than 30 degrees, with no evidence of ankylosis, a 
disability rating higher than 20 percent also is warranted under 
The Revised General Rating Formula for Diseases and Injuries of 
the Spine.  See 38 C.F.R. § 4.71a, DCs 5235-5242.  Ankylosis is 
"immobility and consolidation of a joint due to disease, injury, 
or surgical procedure."  See Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing 
Saunders Encyclopedia and Dictionary of Medicine, Nursing, and 
Allied Health at 68 (4th ed. 1987)].  As the Veteran's lumbar 
spine has motion in every direction, this segment of his spine is 
not immobile and, therefore, by definition not ankylosed.  See 
also 38 C.F.R. § 4.71a, DCs 5235-5242, Note (5), indicating that, 
for VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension....  This clearly is not the situation here.

The Veteran has reported experiencing pain on motion during his 
examinations, during VA treatment, and in various written 
statements.  During his two Board hearings he also characterized 
his low back pain as severe.  However, the objective clinical 
findings do not support a disability rating higher than 20 
percent on the basis of functional loss due to pain, weakness, 
excess fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; see also DeLuca, 8 Vet. App. at 204-08.  The August 
2000 VA examination report notes there was no significant 
functional loss due to flare-ups with extended use.  The October 
2004 VA examination report also notes there was no objective 
evidence of painful motion and no additional limitation of motion 
due to pain, fatigue, or lack of endurance following 
repetitive use.  And lastly, the August 2009 VA examination 
report notes that all movements caused pain, but no additional 
limitation of motion was observed due to pain, fatigue, weakness, 
or lack of endurance following repetitive use.  Moreover, the 
examiner characterized the Veteran's low back disability due to 
single-level, unilateral, lumbar-facet arthrosis as only 
"mild."  In light of these objective findings, there is simply 
no basis to assign a disability rating higher than 20 percent 
based on functional loss due to pain, weakness, fatigability, or 
incoordination of the lumbar spine.  Id.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to rating higher than 20 percent for his low back 
disability.  The Board emphasizes that no factual findings show 
distinct time periods where this disability has exhibited 
symptoms or manifestations that would warrant a rating higher 
than 20 percent (i.e., a staged rating).  That is to say, this 
disability has remained relatively stable since May 1992, one 
year prior to filing his claim in May 1993 for an increase in his 
rating.  See Hart, supra.

And further, as the preponderance of the evidence is against this 
claim during this entire period at issue, the doctrine of 
reasonable doubt is not for application.  See38 U.S.C.A. § 
5107(b); 38 C.F.R.§ 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  Extra-Schedular Rating

In exceptional cases where schedular evaluations are found to be 
inadequate, the RO or Board may refer a claim to the Under 
Secretary for Benefits or to the Director of Compensation and 
Pension Service for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing norm in 
these exceptional cases is a finding that the case presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
there must be a determination of whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluation for that service-connected disability is 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and symptomatology 
and is found inadequate, there must be a determination of whether 
the Veteran's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1).

In this case, the Board finds that the Veteran's symptomatology 
and limitation in occupational functioning for his service-
connected lumbar strain are reasonably contemplated by the rating 
schedule under the first prong of the analysis.  It is therefore 
unnecessary to reach the question of whether this disability has 
markedly interfered with his employment, meaning above and beyond 
that contemplated by the schedular rating assigned for this 
disability.  See Thun, supra.

But even assuming for the sake of argument that the second prong 
of Thun applies, there still is no competent and credible 
indication this disability has caused marked interference with 
employment.  The Veteran has indicated that he stopped working as 
a carpenter in 1991 because of his low back disability.  However, 
the record shows that he actually stopped working because of his 
service-connected posttraumatic stress disorder (PTSD), which has 
been assigned a 100 percent disability rating, i.e., the highest 
possible, to compensate him for this resultant total occupational 
and social impairment on account of this other condition.  
Records from the SSA also show that he has been awarded 
disability benefits from this other Federal Agency based on his 
diagnoses of PTSD and major depression, with no indication that 
his low back disability was also a factor in that determination.  
Also significant is the fact that the August 2009 VA examination 
report includes a medical opinion indicating the service-
connected low back disability is only relatively "mild."  These 
findings do not indicate this disability has resulted in marked 
interference with employment.

Further concerning this, according to 38 C.F.R. § 4.1, generally, 
the degrees of disability specified in the Rating Schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  This is to say, 
the Board is not disputing that the Veteran's service-connected 
low back disability may interfere with his ability to work.  But 
this alone is not tantamount to concluding there is marked 
interference with his employment, meaning above and beyond that 
contemplated by the assigned schedular rating.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the 
disability rating, itself, is recognition that industrial 
capabilities are impaired).

For these reasons and bases, the Board is not required to remand 
this case for 
extra-schedular consideration.  See VAOPGCPREC 6-96 (August 16, 
1996).  See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); and Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

ORDER


The claim for a rating higher than 20 percent for the lumbar 
strain is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


